
	

114 SRES 227 ATS: Condemning the attacks of July 16, 2015, in Chattanooga, Tennessee, honoring the members of the Armed Forces who lost their lives, and expressing support and prayers for all those affected.
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 227
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Corker (for himself, Mr. Alexander, Mr. McConnell, Mr. Reid, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Toomey, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Condemning the attacks of July 16, 2015, in Chattanooga, Tennessee, honoring the members of the
			 Armed Forces who lost their lives, and expressing support and prayers for
			 all those affected.
	
	
 Whereas on July 16, 2015, an Armed Forces Recruitment Center and the Navy Operational Support Center in Chattanooga, Tennessee, were attacked, killing 5 members of the Armed Forces;
 Whereas Gunnery Sergeant Thomas Sullivan, of Massachusetts, served his country with honor and distinction, including during 2 deployments to Iraq, and was twice awarded the Purple Heart;
 Whereas Staff Sergeant David Wyatt, of North Carolina, served his country with honor and distinction, including during 2 deployments to Iraq;
 Whereas Sergeant Carson Holmquist, of Wisconsin, served his country with honor and distinction, including during 2 deployments to Afghanistan;
 Whereas Lance Corporal Squire K. Wells, of Georgia, served his country with honor and distinction, having recently completed basic training;
 Whereas Petty Officer Second Class Randall Smith, of Ohio, served his country with honor and distinction, had recently re-enlisted in the Navy, and survived for almost 2 days before succumbing to catastrophic injuries;
 Whereas Chattanooga police officer Sergeant Dennis Pedigo, Jr. was seriously wounded in the course of his duties;
 Whereas the swift and courageous response by law enforcement officers and first responders prevented additional loss of life; and
 Whereas the people of the United States stand united around the community of Chattanooga and the families of the victims to support all those affected and pray for healing and peace: Now, therefore, be it
		
	
 That the Senate— (1)condemns the attacks of July 16, 2015, in Chattanooga, Tennessee;
 (2)honors the sacrifice and memory of the 5 members of the Armed Forces who lost their lives; (3)recognizes the skill and heroism of the law enforcement officers, members of the Armed Forces, and first responders who came to the aid of others;
 (4)commends the efforts of those who are working to care for the injured and investigate this horrific incident;
 (5)extends its heartfelt condolences and prayers to the families of the fallen, and to all those affected in the community of Chattanooga and in the United States; and
 (6)pledges to continue to work together to prevent future attacks.  